DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim now requires a periodicity compared to a time threshold.  It is unclear to the Examiner, based on the specification, how a measure of periodicity can’t be compared to a time 
Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics “NR-PBCH Design” Published May 2017 hereinafter “LG” in view of You et al. “You” US 2015/0139113 and further in view of Liu et al. “Liu” US 2014/0314000.

Regarding claims 1 and 9, LG teaches a medium and apparatus of a UE communicating with a base station (NR PBCH design; Entire document.  NR is 5G base stations) comprising:
Receiving circuitry to receive a wireless communication having one or more OFDM symbols within a plurality of slots, wherein at least one slot from the plurality includes a TRS and a SS-block transmission (Page 4 proposal 7 teaches the tracking RS is in a 1st/4th symbol within the SS-Block.  Thus, the TRS and SS-block are in the same slot as claimed with one or more symbols);
Processors to process the TRS and SS-Block (Page 4 Proposal 7 teaches SS-Blocks and Tracking Reference Signals (TRS));
Measure a reference signal parameter based on the TRS and SS-Block (Page 4 Proposal 7 teaches fine/frequency tracking using the TRS and SS Block detection). 
LG does not teach the TRS spanning one or more OFDM symbols following one or more OFDM symbols of SS-block transmission; however, You teaches a TRS is transmitted on a OFDM symbol after the SSS; Paragraph 185.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of LG to include transmitting the TRS after the SSS as taught by You.
	One would be motivated to make the modification such that the UE can recognize a corresponding CC as the LCT as taught by You; Paragraph 185.
	The prior art does not expressly disclose triggering a TRS from a base station based on a TRS periodicity being above a time threshold; however, Liu teaches TRS 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include triggering the TRS when the periodicity is above a time threshold as taught by Liu.
	One would be motivated to make the modification such that the system can trigger TRS transmissions based on various criteria as taught by Liu; Paragraph 90.

Regarding claims 3 and 11, LG teaches the TRS spans a number of RBs and a number of OFDM symbols, wherein the RBs and OFDM symbols are determined by a predetermined value (Proposal 7 teaches that the tracking reference signal spans multiple resource blocks as well as multiple OFDM symbols within the SS block.  Particular OFDM symbols and RBs are assigned for NR-PBCH transmission which is viewed as predetermined values, see also Figure 1).

Regarding claims 4 and 12, LG teaches a RB index of the TRS transmission is determined by a predetermined value (Proposals, 7 8 and 10, see also Figure 1, show the Tracking RS being sent within the SS block.  Further, the SS block has an index assigned to it.  Thus one can see there is a RB index of the TRS as claimed).

Regarding claims 5 and 13, LG teaches a symbol index of the TRS transmission is determined by a predetermined value (Proposal 7 teaches that the tracking reference signal spans multiple resource blocks as well as multiple OFDM symbols within the SS block.  Particular OFDM symbols (1st and 4th) re assigned for NR-PBCH transmission which is viewed as predetermined values, see also Figure 1.  Further, proposal 10 also discloses indexes of OFDM symbols for transmission).

Regarding claims 7 and 15, LG teaches the TRS and SS-Block are multiplexed in a TDM manner (Proposal 7 teaches the TRS is sent within the SS-Block.  Figure 1 further shows the information multiplexed within TTIs).

Regarding claims 8 and 16, LG teaches the TRS is transmitted in a OFDM symbol before or after the SS-Block as determined by a predetermined value or higher layer signaling (Proposal 8 teaches the OFDM symbol index drives the index of the SS block with respect to slot numbers for transmission.  Thus the TRS would be sent either before or after the SS block).


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of You and further in view of of Yi et al. “Yi” US 2015/0304995.

Regarding claims 6 and 14, LG does not expressly disclose an EPRE ratio between TRS and another signal determined by a predetermined value; however, Yi 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of LG to include an EPRE ratio between TRS and other signals as taught by Yi.
	One would be motivated to make the modification such that particular parameters can be calculated and particular redundancy versions used as taught by Yi; Paragraph 185.

Claims 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Kim” US 2018/0205526 in view of Yuan et al. “Yuan” US 2020/0244337 and further in view of Liu.

Regarding claims 17 and 21, Kim teaches a medium and apparatus of a UE communicating with a base station (Figure 30) comprising:
Processors to generate and UL transmission carrying a TRS (Figure 30 step S3070 the UE sends a request for TRS);
Process a DL transmission based on the UL transmission, the DL transmission carrying a TRS response (The base station sends multiple TRS to a UE.  However, if a UE is not satisfied with the tracking requirements, the UE requests TRS transmission from the base station using a particular resource; Paragraph 377.  As the UE requests 
Transmission circuitry to transmit a TRS request  (Figure 32 shows the UE with transmitter (3240) and receiver (3260)  Further, Paragraph 377 and Figure 30 show the UE can transmit the TRS request to a base station.  The UE transmits the TRS request utilizing periodically received resources).
Kim does not expressly disclose retransmitting the tracking request after a certain time-window; however, Yuan teaches a tracking request can be retransmitted; Paragraph 51.  As the time window is not defined, the Examiner is viewing the time between retransmission to the bet time window.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include retransmitting the tracking request as taught by Yuan.
	One would be motivated to make the modification such that the device can identify an ACK for the tracking request as taught by Yuan; Paragraph 51.
The prior art does not expressly disclose triggering a TRS from a base station based on a TRS periodicity being above a time threshold; however, Liu teaches TRS transmission triggers which are based on threshold; Paragraph 80.  Paragraphs 90-94 disclose a base station being triggered based on various criteria which is compared to a threshold.  This criteria can include the TRS periodicity (Paragraph 117).  The periodic TRS are based on long and short periods of time as discussed in paragraph 121.  Thus, one can see that Liu describes TRS triggers based on a periodicity being compared to a threshold which involves periods of time.

	One would be motivated to make the modification such that the system can trigger TRS transmissions based on various criteria as taught by Liu; Paragraph 90.

Regarding claims 18 and 22, Kim teaches the UL transmission is triggered upon no TRS being configured (Step S3010 of Figure 30 shows the UE determining tracking is not satisfied (i.e. no TRS configured) and also in response to utilizing PDSCH of different UEs for tracking (S3060) can trigger the UE to send the UL transmission).

Regarding claims 19 and 23, Kim teaches the UL transmission includes PUCCH; Paragraph 377.

Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yuan and further in view of Kim US 2015/0358848 “Kim-2”.

Regarding claims 20 and 24, the prior art does not disclose the UL carries one or more QCL corresponding with the TRS response and the indicators identify a SS-block or CSI-RS with the response is to be QCL-ed; however, Kim-2 teaches the CSI-RS is configured to be QCL with a TRS; Paragraphs 263-264.

	One would be motivated to make the modification such that the UE may perform radio resource measurements (RRM) using the TRS of the cell as taught by Kim-2; Paragraph 263.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has introduced a 112a and 112b rejection as the specification and originally filed claims fail to provide support for the idea that the threshold is limited to time.  Further, as periodicity is a measure of “X instance per time” it is unclear, based on the specification, how this metric can be compared to a time value.
As noted in the advisory action, Liu does in fact teach TRS being triggered based on threshold being met or not which can include various channel conditions as well as timing metrics.

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419